Judgment affirmed without costs. Same memorandum as in Jeras v East Mfg. Corp. ([appeal No. 2] 168 AD2d 892 [decided herewith]). All *893concur, except Dillon, P. J., and Lawton, J., who dissent and vote to reverse and grant a new trial in the same dissenting memorandum as in Jeras v East Mfg. Corp. ([appeal No. 2] 168 AD2d 892 [decided herewith]). (Appeals from judgment of Supreme Court, Niagara County, Koshian, J.—trial order of dismissal.) Present—Dillon, P. J., Boomer, Pine, Lawton and Lowery, JJ. [See, 143 Misc 2d 188.]